DETAILED ACTION

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Pei R. Chen on August 2, 2022.
The application has been amended as follows: 
Claim 35. A non-transitory computer program product comprising a program code for performing the following steps: obtaining a bitstream; obtaining a value of an indicator for a current block according to the bitstream; obtaining a value of a first parameter for the current block and a value of a second parameter for the current block according to the value of the indicator and a predefined lookup table, wherein the first parameter represents an angle for partitioning of the current block and the second parameter represents a distance for partitioning of the current block, and the value of the 7Reply to Final Office ActionApplication No. 17/154,788 first parameter and the value of the second parameter are comprised in the predefined lookup table; obtaining a value of a sample distance for a sample which is located in the current block according to the value of the first parameter and the value of the second parameter; and obtaining a prediction value for the sample according to the value of the sample distance for the sample; and reconstructing the current block according to the prediction value, wherein the predefined lookup table is:  
    PNG
    media_image1.png
    794
    925
    media_image1.png
    Greyscale
 8Reply to Final Office ActionApplication No. 17/154,788 wherein the indicator is merge_gpm partition idx, wherein the first parameter is angleldx, which represents an angle for partitioning of the current block, wherein the second parameter is distanceldx.

Allowable Subject Matter
Claim(s) 16, 21, 22, 25, 27 – 30, and 33 - 35 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method of video coding implemented by a decoding device, comprising: obtaining a bitstream; obtaining a value of an indicator for a current block according to the bitstream; obtaining a value of a first parameter for the current block and a value of a second parameter for the current block according to the value of the indicator and a predefined lookup table, wherein the first parameter represents an angle for partitioning of the current block and the second parameter represents a distance for partitioning of the current block, and the value of the first parameter and the value of the second parameter are comprised in the predefined lookup table; obtaining a value of a sample distance for a sample which is located in the current block according to the value of the first parameter and the value of the second parameter; and obtaining a prediction value for the sample according to the value of the sample distance for the sample; and reconstructing the current block according to the prediction value.  However, the closest prior does not teach wherein the predefined lookup table is:  
    PNG
    media_image2.png
    331
    925
    media_image2.png
    Greyscale
 2Reply to Final Office ActionApplication No. 17/154,788 
    PNG
    media_image3.png
    488
    925
    media_image3.png
    Greyscale
 angleldx, which represents an angle for partitioning of the current block, wherein the second parameter is distanceldx.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487